Citation Nr: 0007311	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertensive heart 
disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from April 1967 to 
November 1968, and from February 1971 to March 1980.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  VARO denied service connection for hypertension and heart 
disease in an October 1992 rating decision; no appeal was 
filed and that decision became final.

2.  Evidentiary submissions since VARO's October 1992 rating 
decision are cumulative in substance of evidence previously 
considered and do not tend to show the onset of the claimed 
disorder in service, or within the applicable presumptive 
period, or a nexus between the claimed disorder and service-
connected status post pericarditis through competent medical 
evidence.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim to 
service connection for hypertensive heart disease has not 
been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VARO denied the appellant's claim for service connection for 
hypertension and heart disease in October 1992.  This 
decision is final.  We note that a final rating determination 
is not subject to revision upon the same factual basis.  38 
U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 20.1100 (1999).  
Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), the Board may reopen and review a claim 
which has been previously denied only if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The credibility 
of the new evidence is presumed.  Justus v. Principi, 3 
Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

VARO considered in its October 1992 decision that denied 
service connection for hypertension and heart disease the 
appellant's service medical records, which show that he was 
seen for complaints of chest pain in 1975, assessed as 
pericarditis.  Diagnostic testing at that time was negative 
for evidence of organic heart disease although there was an 
abnormal electrocardiogram (EKG).  The appellant was service 
connected for pericarditis in September 1980.

VARO also considered in its October 1992 decision post 
service medical records.  Reports of VA examinations dated 
December 1980 and August 1981 each reflect a diagnosis for 
history of pericarditis, not found on current examination.  
Also, no abnormalities of the cardiovascular system were 
shown and an August 1981 EKG and chest x-ray was within 
normal limits.  Report of VA examination dated December 1987 
reflects no abnormal cardiovascular findings.  Private 
hospital records dated between November 1990 and January 1991 
reflect that the appellant sustained a myocardial infarction 
in November 1990 and underwent cardiac catheterization in 
December 1990; past myocardial infarct was noted in January 
1991 when the appellant was admitted for chest pain.  Report 
of VA examination dated August 1991 reflects diagnoses for 
status post pericarditis and status post myocardial 
infarction.  VA outpatient treatment records dated February 
through March 1992 reflect that the appellant underwent a 
wellness examination in March 1992; the assessment was 
pericarditis (old) along with hiatal hernia.

Based on the review of the above evidence, VARO denied the 
appellant's claim for service connection for hypertension and 
heart disease in October 1992 because the evidence of record 
failed to show the onset of hypertension or heart disease in 
service, or within the initial post separation year, and 
because competent medical evidence had not been submitted 
showing a causal relationship between the claimed conditions 
and service-connected pericarditis.

Evidence submitted since VARO's October 1992 decision 
consists of VA treatment records dated May 1993 to August 
1998, reports of VA examinations dated January 1997 and April 
1998, a private medical statement dated August 1998, and 
sworn testimony from a hearing conducted in December 1999.  
While the most recent medical evidentiary submission show 
that the appellant had pericarditis and that he currently has 
hypertensive heart disease, these records do not relate the 
appellant's heart problems to service or show that they are 
related to service-connected pericarditis.  In December 1999, 
the appellant testified that he believed he had hypertensive 
heart disease secondary to service-connected pericarditis.  
He acknowledged that a medical profession has never told him 
that his heart condition is related to pericarditis, but he 
indicated that a doctor told him that he had scar tissue 
around the heart due to pericarditis.  He also indicated that 
he received disability benefits from the Social Security 
Administration because of stints in his right artery to the 
heart.  The appellant was given 60 days following the hearing 
to submit additional medical evidence, an opinion, showing 
the claimed relationship between the currently diagnosed 
heart disease and pericarditis in service.  No evidence or 
further commentary from the appellant was received.

Having reviewed the most recent evidentiary submissions, the 
Board finds that they are not new and material to the issue 
of service connection for hypertensive heart disease.  The 
information contained therein is essentially redundant of 
information contained in the evidence previously considered 
by VARO; therefore, it is not new.  Also, the recent 
evidentiary submissions do not contain competent medical 
evidence linking the currently diagnosed hypertensive heart 
disease with the appellant's pericarditis in service.  The 
Board notes that the appellant is not qualified to give a 
medical opinion as to the etiology of his current 
cardiovascular problems because he is a lay person lacking 
the requisite medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Thus, although several new 
items of evidence have been presented since the prior denial, 
the evidence is not new and material within the meaning of 
the applicable law and regulation.

In light of the lack of medical evidence providing a link 
between any current cardiovascular disorder and the 
appellant's service-connected pericarditis, the Board finds 
that the additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  For this reason, the Board concludes that the 
additional evidence presented since October 1992 is not new 
and material, and the claim for service connection for 
hypertensive heart disease may not be reopened.  Accordingly, 
the decision of October 1992, which denied service connection 
for hypertension and heart disease remains final.

The Board notes that the appellant testified in December 1999 
that he was awarded SSA disability for heart problems.  
Generally, the VA has a duty to obtain records deemed to be 
in its custody, such as SSA records.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  However, in this case, the 
Board believes remand for these records would be a futile act 
because the appellant testified in December 1999 that he was 
never previously told by a medical professional that his 
current cardiovascular problems were related to service-
connected pericarditis, and because the appellant was given 
additional time following the December 1999 hearing to 
provide any other additional evidence to establish the 
claimed nexus between hypertensive heart disease and service-
connected pericarditis, during which time no additional 
evidence was received.  Therefore, the Board does not believe 
its actions have unfairly prejudiced the appellant in this 
matter.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The appellant is reminded that he may again attempt to reopen 
the claim for service connection for hypertensive heart 
disease when he has obtained new and material evidence.  The 
Board trusts that this decision will guide the appellant in 
determining precisely the type of evidence necessary to 
reopen his claim at some future date.


ORDER

Having found that new and material evidence has not been 
presented to reopen the claim for service connection for 
hypertensive heart disease, the claim remains denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

